Exhibit 10.1
REAL ESTATE PURCHASE CONTRACT
This Real Estate Purchase Contract (herein called the “Agreement”) is entered
into effective as of the date it has been signed by all parties, by and between
DPMG INC., a Delaware corporation (herein “Seller”), and PRIME FINANCIAL L.L.C.,
an Oklahoma limited liability company, or its assigns (herein “Buyer”). LANDMARK
LAND COMPANY, INC., a Delaware corporation (“Landmark”), GERALD G. BARTON, an
individual (“Barton”), and JACK E. GOLSEN, an individual (“Golsen”), are
executing this Agreement for the specific purposes more particularly set forth
herein.
R E C I T A L S :
(a) Buyer desires to purchaser from Seller the following:

  (i)  
that certain real property located in The City of Oklahoma City, Oklahoma
County, Oklahoma, more particularly described on Exhibit A” attached hereto (the
“Land”);

  (ii)  
all right, title and interest of Seller in and to all streets, alleys, easements
and rights-of-way in, on, across, in front of, abutting or adjoining the Land
and any other appurtenances belonging thereto (collectively, the
“Appurtenances”); and

  (iii)  
all right, title and interest of Seller in and to all structures, sidewalks,
parking areas, access ways, landscaping and other improvements located on the
Land (collectively the “Site Improvements”).

The Land, Appurtenances and Site Improvements are hereinafter collectively
called the “Property.”
(b) Seller is willing to sell and convey the Property to Buyer on the terms and
conditions hereinafter set forth.
A G R E E M E N T S :
In consideration of the covenants contained herein and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Buyer, Landmark, Barton, Holliman, and Golsen, as applicable, agree as
follows:
Article 1 — Agreement to Buyer and Sell
Seller hereby agrees to sell the Property to Buyer and Buyer hereby agrees to
purchase the Property from Seller, subject to the terms and conditions of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



Article 2 — Purchase Price
The total purchase price for the Property (herein the “Purchase Price”) shall be
the sum of $2,250,000.00, payable as follows:
2.1 Earnest Money Deposit. Within two (2) business days after the full and final
execution of this Agreement by all parties and as a condition precedent to the
formation of this Agreement, Buyer shall deposit with Seller the sum of
$325,000.00 (the “Earnest Money Deposit”). If Buyer has not terminated this
Agreement pursuant to Section 4.5 below and the transaction contemplated by this
Agreement has not closed by June 30, 2011, through no fault of Seller, Buyer
shall deposit with Seller on or before Thursday, June 30, 2011, the additional
sum of $100,000 (the “First Additional Earnest Money Deposit”) for an aggregate
Earnest Money Deposit of $425,000. If Buyer has not terminated this Agreement
pursuant to Section 4.5 below and the transaction contemplated by this Agreement
has not closed by July 15, 2011, through no fault of Seller, Buyer shall deposit
with Seller on or before Friday, July 15, 2011, the additional sum of $100,000
(the “Second Additional Earnest Money Deposit”) for an aggregate Earnest Money
Deposit of $525,000. The First Additional Earnest Money Deposit and Second
Additional Earnest Money Deposit shall be deemed to be a part of the Earnest
Money Deposit under this Agreement. Except as otherwise set forth herein, the
Earnest Money Deposit shall be deemed non-refundable after the end of the
Inspection Period, as hereinafter defined. The Earnest Money Deposit shall be
applied against the Purchase Price on the Closing Date, as hereinafter defined.
American Guaranty Title Co. (the “Title Company”), whose mailing address is 4040
North Tulsa, Oklahoma City, Oklahoma 73112, Attention: Ms. Barbara Chatman,
shall manage the closing of this transaction.
2.2 Buyer Payment of the Bank of the West Mortgage. Buyer shall pay at the
Closing the Mortgage Loan (approximately $1,480,000.00) from Bank of the West to
Seller, and the sum paid to Bank of the West shall also be credited to the
Purchase Price under this Agreement.
2.3 Cash at Closing. On the Closing Date, Buyer shall pay to Seller the balance
of the Purchase Price in cash or other immediately available funds, subject to
the prorations and adjustments set forth below.
Article 3 — Title and Survey
3.1 Title Commitment. Within ten (10) days after the Effective Date, Seller
shall provide to Buyer a title commitment (the “Title Commitment”) covering the
Land and Appurtenances which binds Old Republic Title Company of Oklahoma (the
“Title Insurer”) to issue at Closing an ALTA Owner’s Policy of Title Insurance
(Form 2006) (the “Title Policy”) in the full amount of the Purchase Price; and
true and correct copies of any and all instruments referenced in the Title
Commitment which constitute exceptions or restrictions upon the title of Seller
(the “Title Documents”).
3.2 Survey. Within ten (10) days after the Effective Date, Seller shall provide
to Buyer a current on-the-ground survey, or an updated version of an existing
survey, of the Property dated after the Effective Date (“Survey”). The Survey,
whether new or updated, shall be prepared in accordance with the “Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly
established and adopted by ALTA, ACSM, and NSPS in 2011, and meeting the
“Minimum Angle, Distance, and Closure Requirements for Survey Measurements Which
Control Land Boundaries for ALTA-ACSM Land Title Surveys” and containing items
1, 2, 3, 4, 6, 7(a), 8, 9, 10, 11, 13, 14, 15, 16, and 18 of Table A to those
standards. In addition, the Survey shall show those parcels of land to be taken,
permanently or temporarily, by the State of Oklahoma, more particularly
described as Parcels 6, 6.1, 6.2 and 7 as listed and shown on State J/P
09033(29); County: Oklahoma; F.A.P.: IMY-0044-1(064)127RW (Sheets 3 and 4)
(herein the “Taking Parcels”), including the separate gross land area of the
Taking Parcels.
3.3 Title Review. After Buyer has received the last item to be furnished
pursuant Sections 3.1 and 3.2 above, Buyer shall have ten (10) business days
within which to review all of said items and notify Seller in writing (the
“Objection Notice”) of Buyer’s objections (the “Title Objections”) to any
matters contained therein. Any matters described in the Title Commitment or
Survey to which Buyer does not object shall be deemed to be “Permitted
Exceptions” to title under this Agreement. Any matters affecting marketability
of title to the Land which first arise after the effective time of the Title
Commitment and before the Closing shall be deemed Title Objections, unless Buyer
otherwise waives the same in writing or closes the Transaction without written
objection. Seller agrees to notify Buyer promptly upon Seller becoming aware of
any Title Objection coming into existence after the date of the Title
Commitment.

 

2



--------------------------------------------------------------------------------



 



3.4 Cure or Noncure of Title Objections. Seller shall have until the Closing to
cure the Title Objections. Seller shall not be obligated to cure or attempt to
cure any Title Objection, other than voluntary mortgage liens or other
liquidated sums secured by a lien filed against the Property, and shall in no
event incur any liability to Buyer by reason of any failure or refusal to cure
any Title Objection. Seller shall bear the cost of curing any Title Objections
which it does elect or attempt to cure. Seller agrees, within five (5) business
days of its receipt of the Objection Notice, to notify Buyer of any Title
Objections which Seller determines it is unwilling or unable to cure. In the
event that Seller has indicated its unwillingness or inability to cure a Title
Objection or, in the alternative, if Seller does not give such a notice of its
inability or unwillingness to cure such a defect and all Title Objections are
not cured by the Closing Date, Buyer’s exclusive rights under this Agreement
shall be either:

  (i)  
to waive any such uncured Title Objections, close the Transaction without
reduction in the Purchase Price and accept such title as Seller is able to
convey, and by such waiver and acceptance Buyer shall be deemed to have waived
any and all claims and/or causes of action against Seller for damages or any
other remedies for any and all defects in and/or exceptions to the title to the
Property; or

  (ii)  
to terminate this Agreement by notifying Seller and the Title Company in
writing, in which event the Earnest Money Deposit shall be returned to Buyer,
Seller shall bear the cost of all title work, including the Survey, procured in
connection with this Agreement and thereafter Seller and Buyer shall have no
further rights or obligations hereunder.

Article 4 — Seller’s and Golsen’s Representations and Agreements; Inspection
Period
4.1 Representations, Warranties and Agreements by Seller and Golsen. Seller and
Golsen, as applicable, hereby represent and warrant to Buyer, and agree with
Buyer, as follows:
4.1.1 No Tenants. Seller represents, warrants and agrees that on the Effective
Date and on the Closing Date, there are and will be no tenants of the Property,
or any portion thereof, and no other parties in possession of any portion of the
Property claiming under Seller.
4.1.2 No Pending Condemnation Other Than Related to Taking Parcels. Seller
represents, warrants and agrees that on the Effective Date and on the Closing
Date, other than the proposed taking of the Taking Parcels, there are no pending
any eminent domain proceedings or special assessments of any nature with respect
to the Property or any part thereof. Other than the proposed taking of the
Taking Parcels, Seller has not received any notices of any eminent domain
proceedings or special assessments being contemplated with respect to the
Property or any part thereof, and Seller does not have any knowledge of any such
other actions being contemplated. Neither Seller, nor any of its predecessors in
interest going back to Newco XXV Inc. (herein “Newco”), has made any binding
commitment to the Oklahoma Department of Transportation, the State of Oklahoma,
or any other person, entity, or governmental subdivision, or their agents, to
convey any of the Taking Parcels in lieu of condemnation or to accept any
compensation for any such conveyance in lieu of condemnation.

 

3



--------------------------------------------------------------------------------



 



4.1.3 Seller Authority. Seller represents, warrants and agrees that Seller has
full power, authority and legal right to execute and deliver this Agreement and
to perform and observe the covenants and agreements contained herein.
4.1.4 No Payments to Golsen or to LSB Industries, Inc. Seller and Golsen agree
that no portion of the Purchase Price shall be used, directly or indirectly, to
repay any indebtedness (a) owing to Golsen, or (b) owing from Landmark to any
limited liability company of which Golsen is or was a member (as applicable, a
“Golsen Obligee”). If any portion of the Purchase Price is used in violation of
this Section, Golsen agrees that any such amount (the “Mandatory Refund Amount”)
shall become a personal obligation of Golsen to Seller. Immediately upon receipt
by Golsen or the Golsen Obligee of the Mandatory Refund Amount, the Mandatory
Refund Amount shall be immediately due and payable to Seller with interest on
the unpaid principal balance at a rate which is equal to the “Prime Rate” as
quoted in the then most recently published issue of The Wall Street Journal,
plus Two Percent (2%). Seller agrees that the Purchase Price shall be deemed
reduced by the principal of the Mandatory Refund Amount.
4.1.5 Continuing Representations. Seller’s and Golsen’s foregoing
representations, warranties and agreements shall be deemed continuing and,
unless written notice to the contrary is given to Buyer on or before the
Closing, the same shall be true and correct on and as of the Closing with the
same force and effect as if made at that time. Golsen’s and Seller’s agreements
contained in Section 4.1.4 above shall survive the Closing.
4.2 Inspection Period. Buyer shall have thirty (30) days from the Effective Date
(“Inspection Period”) to ascertain, in Buyer’s sole and exclusive discretion,
whether the Property is suitable for Buyer’s intended development, use, and/or
investment objectives. Buyer, at Buyer’s sole expense, may study and investigate
the Property in any reasonable way to enable Buyer to determine the suitability
of the Property for its purposes. Such study and investigation may include but
not be limited to, conducting a Phase I environmental study (the “Phase I”) on
the Property. Seller hereby grants to Buyer, Buyer’s contractors, licensees,
agents, servants, employees, officers, and directors all licenses and
permissions necessary to conduct the Phase I for the term of the Inspection
Period, subject only to Buyer’s obligation to restore and repair any damage
caused by any physical investigations, inspections, testing, sampling, or other
entry onto the Property. Without limiting the ability of Buyer and its
representatives to inspect the Property, Buyer shall specifically be allowed to
perform inspections of the Property (“Environmental Inspections”) for the
presence of PCB emissions, hazardous wastes, asbestos, ACMs, and other hazardous
or toxic materials.
4.3 Inspection.
4.3.1 Inspection of Premises. As part of its evaluation during the Inspection
Period, Buyer and its representatives may, at all reasonable times during normal
business hours, enter upon the Property to conduct reasonable soil tests and
other appropriate on-site evaluations to ascertain whether the Property is
suitable to meet Buyer’s objectives. Buyer shall bear the cost of all such
inspections or tests.

 

4



--------------------------------------------------------------------------------



 



4.3.2 Inspection of Documents. Within five (5) days after the full execution of
this Agreement, Seller shall deliver to Buyer the following documents (herein
“Property Documents”):
(i) Copies of all service, maintenance, management or other contracts, if any,
relating to the ownership of the Property as to which Seller or its agent;
(ii) Copies of any soil, engineering or environmental studies, audits, reports
or surveys relating to the Property;
(iii) Such information as Buyer may reasonably request and as may be reasonably
available to Seller concerning maintenance and repair expenses relating to the
Property for the preceding three (3) years; and
(iv) Copies of all correspondence in the possession or control of Seller or
Newco relating to the proposed condemnation of the Taking Parcels or conveyance
in lieu thereof.
All of the Property Documents are confidential and shall not be distributed or
disclosed by Buyer to any person or entity not associated with Buyer. If the
transaction fails to close for any reason whatsoever, Buyer shall return to
Seller all of the Property Documents which Seller has delivered to Buyer.
4.4 Indemnity. Buyer agrees to indemnify and hold Seller harmless from and
against any and all liens, claims, causes of action, damages, liabilities, and
expenses (including reasonable attorneys’ fees) arising from any act, omission,
or negligence of Buyer or Buyer’s contractors, licensees, agents, servants,
employees, officers, and directors, or arising from any accident, injury, or
damage whatsoever occurring on or about the Property or any part thereof, by
reason of Buyer’s conducting the soil tests, and engineering work and other
evaluation herein described, including but not limited to the Phase I, and shall
restore the Property to its present condition. Buyer’s obligations under this
Section 4.4 shall survive the termination of this Agreement and shall survive
the Closing.
4.5 Termination. If Buyer determines that the Property is not suitable for
Buyer’s purposes, as determined in Buyer’s absolute discretion, then Buyer shall
deliver written notice thereof to Seller no later than the date of expiration of
the Inspection Period. If the termination notice is timely given, then this
Agreement shall terminate except for matters that expressly survive termination
of this Agreement, the parties hereto shall be released from any further
obligations hereunder, and the Earnest Money shall promptly be returned to
Buyer. If Buyer does not timely give notice, then this Agreement shall continue
in full force and effect, Buyer shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.5.
4.6 Operation, Maintenance and Proposed Taking Negotiations Prior to Closing.
From the Effective Date until the Closing Date or earlier termination of this
Agreement, Seller shall:
(i) operate, maintain and repair the Property, or cause the Property to be
operated, maintained and repaired, diligently and in the ordinary course of
business and in the same manner as the Property is being operated, maintained
and repaired during the Inspection Period;
(ii) not, without the prior written consent of Buyer, enter into any written or
oral service contracts or other agreements with respect to the Property that
will not be fully performed by Seller on or before the Closing Date, or that
will not be cancelable by Buyer at any time and without liability, premium or
other cost on or after the Closing Date;
(iii) advise Buyer promptly of any litigation, arbitration, additional
condemnation, or administrative (including, without limitation, zoning,
variance, code enforcement and regulatory) proceedings before any officer,
court, board, governmental body or agency which concerns or affects the Property
and of which Seller receives actual notice after the date hereof (e.g. a
proposed change in the zoning classification of any property within 300 feet of
the Land, the filing of a statutory lien against the Property, etc.); and

 

5



--------------------------------------------------------------------------------



 



(iv) advise Buyer promptly of any future communications (oral, telephonic,
written or electronic) made to or by Seller, or its affiliates, relating to the
condemnation of the Taking Parcels or conveyance in lieu thereof, and not enter
into any binding agreements regarding the compensation for such takings without
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion.
Article 5 — Environmental Condition of the Property
5.1 Environmental Condition of the Property. Seller represents and warrants to
Buyer that it has no current actual knowledge of any Environmental Conditions
affecting the Property or any violations of Environmental Law with respect to
the Property, nor does Seller have any current actual knowledge of any
regulatory actions taken with respect to the Property regarding an actual or
alleged Environmental Condition. Further, Seller represents that it has received
no written notice of, and has no other current actual knowledge of, any pending
or threatened claims or other restrictions of any nature related to any
Environmental Condition or arising under Environmental Law with respect to the
Property.
For purposes of Section 5.1, the following terms have the following meanings:
“Environmental Condition” means (i) the existence of any Hazardous Material in,
or the Release of any Hazardous Material to, soil or groundwater at, on, or
underlying the Property; (ii) the existence of any Hazardous Material in, or
Release of any Hazardous Material to, soil or groundwater at, on or underlying
other properties which is emanating from the Property; or (iii) the presence of
any Hazardous Material on the Property.
“Environmental Law” means any applicable federal, state or local statute,
ordinance, rule, regulation, guidance document, requirement, code, resolution,
order, or decree (including consent decrees and administrative orders) as now in
effect or hereafter amended which regulates the use, generation, handling,
storage, treatment, transportation, decontamination, clean-up, removal,
encapsulation, enclosure, abatement or disposal of any Hazardous Material and
those which regulate the protection of environmentally sensitive areas.
“Hazardous Material” means any substance that poses a threat to, or is regulated
to protect, human health, safety, public welfare, or the environment, including
without limitation: (a) any “hazardous substance,” “pollutant” or “contaminant,”
and any “ petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601) (“CERCLA”), (b)
“solid waste” as defined by the federal Solid Waste Disposal Act [42 U.S.C. §
6901 et seq] (c) asbestos or a material containing asbestos,(f) any material
that contains lead or lead based paint, (d) polychlorinated biphenyls, (h) any
radioactive material; (i) urea formaldehyde, (j) putrescible materials,
(k) infectious materials, (l) toxic microorganisms, including mold, or (l) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Laws.
“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, migration, or
disposing.

 

6



--------------------------------------------------------------------------------



 



5.2 Reports and Tests. Seller represents and warrants to Buyer that it has
delivered, or shall deliver in accordance with Section 4.3.2, to Buyer true and
complete copies of all reports, studies, analyses, tests or monitoring that
constitute all documents possessed by Seller that pertain to (i) Hazardous
Materials on, in, under or about the Property, (ii) the Environmental Condition
of the Property or (iii) compliance of the Property with Environmental Laws.
Article 6 — Closing
6.1 Closing. If this Agreement has not been terminated, the closing of the
transaction contemplated herein shall be held within thirty (30) days from the
expiration of the Inspection Period (the “Closing”). The Closing shall be
effected through an escrow to be opened by the parties with the escrow
department of the Title Company, and the actual date on which the Closing is
consummated is called the “Closing Date.” After the expiration of the Inspection
Period, Buyer may, at its option, extend the Closing Date by two (2) additional
periods of not more than fifteen (15) days provided Buyer has timely paid the
First Additional Earnest Money Deposit, and if applicable, the Second Additional
Earnest Money Deposit. The following procedure shall be followed by the parties
in connection with the Closing:
6.1.1 Seller. At the Closing, Seller shall deliver or cause to be delivered to
Buyer the following:
(i) General Warranty Deed. A General Warranty Deed (the “Deed”), in the form
attached hereto as Exhibit B, conveying to Buyer the Real Property, subject only
to the Permitted Exceptions.
(ii) FIRPTA Affidavit. An affidavit in form and substance satisfactory to Buyer
stating that Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code and implementing regulations.
(iii) Proof of Authority. Such evidence as to the authority of Seller to enter
into this Agreement and to discharge the obligations of Seller pursuant hereto
as Buyer or the Title Company shall reasonably require.
(iv) Proforma Title Policy; Marked Title Commitment. A proforma copy of the
Title Policy or original of the Title Commitment, marked and executed by the
agent of the Title Insurer, unconditionally obligating the Title Insurer to
deliver to Buyer the Title Policy insuring Buyer as the owner of the marketable
fee simple title to the Land and Site Improvements and the holder of the
dominant estate in and to the Appurtenances, if any, subject only to the
Permitted Exceptions.
(v) Proration Amounts. Such payments to Buyer (or credits against the Purchase
Price) as may be required to effect the prorations required by this Agreement.
(vi) Additional Documents. Such additional documents, including lien and
possession affidavits, as may be reasonably requested by Buyer or the Title
Company to consummate the Transaction.
6.1.2 Buyer. At Closing, Buyer shall deliver or cause to be delivered to Seller
the following:
(i) Purchase Price. The Purchase Price, subject to adjustments and prorations as
provided in this Agreement, in immediately available United States funds.
(ii) Proof of Authority. Such evidence as to the authority of Buyer to enter
into this Agreement and to discharge the obligations of Buyer pursuant hereto as
Seller or the Title Company shall reasonably require.

 

7



--------------------------------------------------------------------------------



 



(iii) Additional Documents. Such additional documents as may be reasonably
requested by Seller or the Title Company to consummate the Transaction.
(iv) Possession. Possession of the Property will be given to Buyer on the
Closing Date, free from all parties claiming a right to possession or having
claims against the Property or pursuant to contractual rights approved or agreed
to be assumed by Buyer in writing.
Article 7 — Taxes, Prorations, and Brokerage
7.1 Costs and Prorations. Seller shall pay the following Closing costs: Seller’s
attorney’s fees, the cost to extend, certify and examine the abstract of title
to the Land and Appurtenances through the Closing Date, the cost of the Survey,
the cost to cure any Title Objections, all transfer taxes, including the
documentary stamp tax payable in connection with the recording of the Deed,
one-half (1/2) of the cost of obtaining the Title Policy, one-half (1/2) of the
Closing fee charged by the Title Company, and any other costs of Seller
specified elsewhere in this Agreement. Buyer shall pay the following Closing
costs: one-half (1/2) of the cost of obtaining the Title Policy, Buyer’s
attorney’s fees, the cost to record the Deed, one-half (1/2) of the Closing fee
charged by the Title Company, any costs associated with Buyer’s financing of the
acquisition of the Property, and any other costs of Buyer specified elsewhere in
this Agreement. Any Closing costs not specifically allocated above or elsewhere
in this Agreement shall be allocated in accordance with usual and customary
practice in the locality of the Property, provided, if no usual or customary
practice exists, such other costs will be borne equally by the parties.
7.2 Prorations. The income and expenses of the Property will be prorated as of
the Closing Date and the Purchase Price will be adjusted on the following basis:
(i) Accounts Payable. All sums due for accounts payable by Seller which were
owing or incurred by the Property prior to the Closing Date will be paid by
Seller. Buyer will furnish to Seller any bills for such period received after
the Closing Date for payment, and Buyer will have no further obligation with
respect thereto. All accounts payable by the owner of the Property incurred on
and after the Closing Date will be paid by Buyer.
(ii) Taxes. All real and personal property ad valorem taxes assessed against
Seller and the Property for all years preceding the year in which Closing
occurs, and any matured and unmatured installments of special assessments with
respect to the Property, shall be paid by Seller. The real and personal property
taxes for the year in which Closing occurs shall be prorated on a calendar year
and per diem basis as of the Closing Date, and Seller agrees to accept as a
credit against the Purchase Price the portion attributable to the period prior
to the Closing Date. Buyer agrees to pay all real and personal property taxes
for the year in which Closing occurs and subsequent years.
(iii) Method of Proration. In the event that the apportionments hereinabove
provided for result in a credit balance to the Buyer, such sum shall be applied
against the Purchase Price at the Closing. In the event the apportionments
hereinabove provided result in a credit balance to the Seller, such credit
balance shall be added to the Purchase Price payable at Closing.

 

8



--------------------------------------------------------------------------------



 



7.3 Brokerage. Neither of the parties to this Agreement has a contract with a
broker, and no brokerage fees will be paid in connection with the sale and
purchase pursuant to this Agreement.
7.4 Attorneys’ Fees. Except as expressly otherwise provided in this Agreement,
each party shall pay the fees of its attorneys and any other professionals who
advised it in connection with the negotiation, execution, investigations, and
closing of the transaction contemplated by this Agreement. If any legal action
is instituted between Seller, Buyer, or escrow holder in connection with this
Agreement, the Property or the Earnest Money, the prevailing party shall be
entitled to recover from the losing party all of its costs and expenses,
including court costs and reasonable attorneys’ fees.
Article 8 — Risk of Loss
8.1 Eminent Domain. In the event all or any portion of the Property, or any
access to the Property, or any interest in the Property (in addition to the
Taking Parcels) is taken or is threatened to be taken by eminent domain (whether
or not an eminent domain proceeding is actually commenced) prior to Closing,
Seller shall immediately notify Buyer in writing (the “Eminent Domain Notice”)
which shall include a description in reasonable detail of the property or
interest therein to be taken and Seller’s good faith estimate of the cost to
repair or restore any damage to or loss of the Property which would be
occasioned by the taking. In such event Buyer may, at its sole election,
terminate this Agreement by giving written notice of such election to Seller and
the Title Company not later than the earlier of (i) the last business day prior
to scheduled Closing Date, provided, however, in no event shall Buyer be
required to give notice of such election sooner than five (5) business days
after receipt of the Eminent Domain Notice, and the Closing shall be adjourned,
if necessary, to accommodate such period, or (ii) the fifteenth (15th) calendar
day after Buyer’s receipt of the Eminent Domain Notice. If Buyer so elects to
terminate this Agreement, the Earnest Money Deposit shall be returned to Buyer
and neither party shall have any further rights or obligations under this
Agreement. Buyer’s failure to give timely notice to terminate this Agreement as
provided above shall be deemed to be an election to proceed to close the
Transaction in accordance with the terms of this Agreement. In such latter
event, Buyer shall be entitled to participate in the taking proceeding or the
negotiations regarding the taking award, and Seller shall assign to Buyer at
Closing Seller’s right, title and interest in any taking award which remains
unpaid to Seller in connection with such taking. Further in such event, Buyer
shall receive as a credit against the Purchase Price the amount of any taking
award previously paid to Seller in connection with the taking and not used in
the repair or restoration of the Property prior to Closing. As used herein a
“taking” shall be deemed to include a voluntary conveyance in lieu of a taking
by eminent domain. The parties acknowledge and agree that Buyer has already
received notice of the proposed taking of the Taking Parcels and therefore no
additional Eminent Domain Notice is required with respect to those takings.
Notwithstanding the foregoing, Seller shall be obligated to comply with
Section 4.1.2 and Section 4.6(iv) above. Further, Buyer shall not be deemed to
have waived its right to terminate this Agreement pursuant to Section 4.5 above
if it determines the effect of the proposed taking of the Taking Parcels
materially adversely affects the Property or for any other reason as provided in
said Section 4.5.

 

9



--------------------------------------------------------------------------------



 



Article 9 — Put Options
9.1 Put Options. As used in this Article 9 the term “Put Option Property” will
mean the Land, Appurtenances, and any Site Improvements existing at the date a
Put Option hereunder is exercised, but less and except any Taking Parcels that
have been taken by eminent domain or conveyance in lieu thereof as of the date
the applicable Put Option(s) is(are) exercised. Landmark hereby grants to Buyer
a put option (“Put Option One”) to sell to Landmark the Put Option Property
existing at the time Put Option One is exercised (the “Put Option One Exercise
Date”). Barton hereby grants to Buyer a put option (“Put Option Two”) to sell to
Barton the Put Option Property existing at the time Put Option Two is exercised
(the “Put Option Two Exercise Date”). Put Option Two shall be binding on Barton,
his heirs, devisees, legatees, successors, and assigns. Put Option One and Put
Option Two (herein sometimes collectively called the “Put Options” or
individually a “Put Option”) are only exercisable after the fifth (5th)
anniversary of the date the Deed is recorded and on or before the sixth (6th)
anniversary of the date the Deed is recorded (“Put Option Term”). Buyer may
elect to exercise one or both Put Options. If Buyer elects to exercise both Put
Options concurrently, the Put Options shall be deemed joint and several
obligations of Landmark and Barton. Buyer may collect the Put Option Purchase
Price from Landmark and/or Barton and convey the Put Option Property to Landmark
and Barton as tenants in common. Notwithstanding the foregoing, Landmark and
Barton may agree among themselves which will acquire the Put Option Property, or
in what divided or undivided interests they will acquire the Put Option
Property, and how the obligation to pay the Put Option Purchase Price will be
allocated among them. Buyer agrees to cooperate with such internal agreements
but only if the Put Option Property is timely acquired for the total Put Option
Purchase Price.
9.2 Exercising Put Option(s). Buyer may exercise the Put Options during the Put
Option Term by sending written notice of Buyer’s election to exercise the Put
Option(s) (the “Put Option Exercise Notice(s)”).
9.3 Put Option Purchase Price. The purchase price for the Put Option Property
(the “Put Option Purchase Price”) shall be shall be equal to the Purchase Price
together with interest thereon from the Closing Date (of Buyer’s acquisition of
the Property) until the Put Option Exercise Date at the annual rate of Ten
Percent (10%) per year, not compounded, but less the net award or compensation
received by Buyer for the condemnation, or conveyance in lieu of condemnation,
of the Taking Parcels applied as of the date Buyer receives such award or
compensation in immediately available funds, all determined as of the Put Option
Exercise Date. In other words, the Put Option Purchase Price will be determined
as if Buyer had loaned Landmark and Barton the Purchase Price on the date of
Closing and Landmark and/or Barton are jointly and severally obligated to repay
the same, with annual interest at Ten Percent (10%), not compounded, on the
applicable Put Option Exercise Date, but considering that such hypothetical loan
was partially prepaid by any funds received by Buyer in respect of the taking of
the Taking Parcels, applied first to accrued unpaid interest and the balance to
the principal. The intent of this Article 9 is for Landmark and Barton to
jointly and severally guarantee Buyer a Ten Percent (10%) return on its
investment in the Property (less closing costs to consummate the Put Option)s))
over a period ending on the Put Option Exercise Date, but with such guarantee to
expire if not exercised, on the sixth (6th) anniversary of the date the Deed is
recorded.
9.4 Other Terms of Sale Pursuant to Put Option. The purchase and sale of the Put
Option Property shall be consummated within thirty (30) days after the giving of
the Put Option Exercise Notice(s). Landmark and Barton agree to accept title to
the Put Option Property pursuant to a special warranty deed from Buyer (i.e.
subject to the same title exceptions as contained in the Deed and further
subject to the any easements or other encumbrances created by the taking of the
Taking Parcels). Landmark and Barton further agree to accept the Put Option
Property in its current physical condition, and if applicable, subject to such
additional physical matters arising after the Closing Date provided such
additional matters do not materially adversely affect the value of the Put
Option Property. The closing costs relating to the consummation of the Put
Option(s) and the allocation thereof among the Buyer (as seller), and Landmark
and Barton (as buyers) shall be the same as set forth in Section 7.1; provided,
however, Buyer shall not be obligated to furnish a survey of the Put Option
Property. The income and expenses of the Put Option Property will be prorated as
of the closing date of the consummation of the Put Option and the Put Option
Purchase Price will be adjusted on the same basis as set forth in Section 7.2
above.

 

10



--------------------------------------------------------------------------------



 



9.5 Golsen Subordination. Golsen has represented that he has loaned
$1,076,770.83 to Barton (the “Golsen Loan”) pursuant to a promissory note dated
March 2, 2011. Golsen has agreed to subordinate his right to be repaid the
Golsen Loan to Buyer’s prior right to be paid all sums that may become due and
owing pursuant to the exercise of the Put Options. Therefore, Golsen agrees the
Golsen Loan shall at all times be subordinate and inferior in right of payment
to Buyer’s right to be paid any amount becoming due under the Put Options. In
furtherance of Golsen’s subordination agreement set forth above, Golsen and
Barton further agrees as follows:
(i) During the Put Option Term and any period thereafter if a Put Option has
been exercised and not full performed by Landmark and/or Barton:
(a) Golsen will not ask, demand, sue for, take or receive from Barton (or from
any assumptor or guarantor of the Golsen Loan, any nominee of any thereof, or
otherwise), by set-off or in any other manner, or retain, any payment or
distribution on account of the Golsen Loan (whether principal, interest or
otherwise), nor will Golsen ask, demand or receive any security for all or any
part of the Golsen Loan;
(b) Golsen hereby directs Barton not to make, and Barton hereby agrees not to
make, any payments on the Golsen Loan until the earlier satisfaction or
expiration of all Put Option obligations by Landmark and/or Barton;
(c) Golsen will not declare all or any part of the Golsen Loan owing to Golsen
due and payable by reason of any default or any other reason, or commence, or
join with any other creditor in commencing, any proceeding against the Barton
under any bankruptcy, reorganization, readjustment of debt, suspension of
payments, receivership, liquidation or insolvency law or statute now or
hereafter in effect (“Proceedings”);
(d) if the Barton makes an assignment for the benefit of creditors or any
Proceedings are commenced by or against Barton, then and in any such event and
at any time thereafter, Golsen will, upon the written request of Buyer, (1) duly
and promptly take such action as may be required by Buyer to collect the Golsen
Loan for the account of Buyer (to be held by Buyer as security for the
performance of the Put Option obligations and without allowance of interest
thereon) and/or to file appropriate proofs of claim in respect of the Golsen
Loan; (2) authorize and empower (and Golsen hereby authorizes and empowers)
Buyer to vote the full amount of the Golsen Loan in any Proceeding affecting
Barton and in any meeting of creditors of Barton, and (3) duly and promptly
execute and deliver to Buyer or its representatives on demand such powers of
attorney, proofs of claim and other instruments as may be requested by Buyer or
its representatives in order to enable Buyer to (A) enforce any and all claims
upon or with respect to the Golsen Loan; (B) collect and receive any and all
such payments or distributions which may be payable or deliverable at any time
upon or with respect to the Golsen Loan, and (C) vote the full amount of the
Golsen Loan in any Proceeding or meeting referred to in the immediately
preceding clause (2); and

 

11



--------------------------------------------------------------------------------



 



(e) upon any distribution of the assets of Barton in connection with any
dissolution, winding up, liquidation or reorganization of Barton (whether in
connection with Proceedings, an assignment for the benefit of creditors, any
other marshalling of the assets and liabilities of Barton or otherwise), Buyer
shall first be entitled to receive payment in full of amount of any Put Option
that has been exercised or otherwise the amount of any Put Option that that
could be exercised on the last day of the Put Option Term (as applicable, the
“Superior Indebtedness”), before Golsen shall be entitled to receive any payment
in respect of the Golsen Loan, and any payment or distribution of assets of
Barton to which Golsen would be entitled but for the provisions of this
Agreement shall be made directly to Buyer to the extent necessary to pay the
Superior Indebtedness, without regard to whether such Superior Indebtedness is
then due or remains contingent only. Upon any such dissolution, winding up,
liquidation or reorganization, any payment or distribution of assets of Barton
of any kind or character, whether in cash, property or securities, to which
Golsen would be entitled except for the provisions of this Agreement (including
any such payment or distribution which may be payable or deliverable by virtue
of the provisions of securities which are subordinated as junior in right of
payment to the Golsen Loan) shall be made by the liquidating trustee, agent or
other person making such payment or distribution (whether a trustee in
bankruptcy, a receiver, a liquidating trustee or otherwise)(a “Paying Party”),
or if received by Golsen, by Golsen, directly to Buyer, to the extent necessary
to pay in full the Superior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution to Buyer. Golsen hereby authorizes and
directs each Paying Party to pay over to Buyer, upon demand by Buyer, all such
payments or distributions without the necessity of any inquiry as to the status
or balance of the Superior Indebtedness, and without further notice to or
consent of Golsen. Golsen hereby irrevocably authorizes and empowers Buyer to
demand, sue for, collect and receive every such payment or distribution and give
acquittance therefor, to execute, sign, endorse, transfer and deliver any and
all receipts and instruments, and to file claims and take such other
proceedings, all in the name of Golsen, or otherwise, as Buyer may deem
necessary or advisable for the enforcement of this Agreement, but Buyer has no
obligation to do so. In furtherance of the foregoing, but not by way of
limitation thereof, in the event that Barton is subject to any Proceeding, with
the result that Barton is excused from meeting its obligations to pay all or
part of the interest otherwise accruing under the Superior Indebtedness during
the period subsequent to the commencement of any such proceeding, Golsen agrees
that all or such part of such interest, as the case may be, shall be payable out
of, and to that extent diminish and be at the expense of, reorganization
dividends or distributions in respect of such Golsen Loan. Buyer agrees to hold
any Superior Indebtedness received before the exercise of any Put Option as
security for any later obligation by Landmark and/or Barton to perform a Put
Option later exercised. If the Put Option Period expires without a Put Option
having been exercised, Buyer agrees promptly to pay any monies so held directly
to Golsen.
9.6 Obligations Survive Closing. The rights and obligations of the parties under
this Article 9 shall survive the Closing,
Article 10 — First Right to Purchase
10.1 Recitals; Terminology. Seller has requested that it be given the first
right to purchase (herein the “First Right to Purchase”) the entire Property, or
any portion thereof which comprises at least thirty (30) contiguous acres and
which abuts the real property more particularly described on Exhibit C attached
as a part hereof (the “Holliman Land”), as applicable, the “First Offer Parcel.”
The Holliman Land is owned by Claudia Holliman, a married person (“Holliman”).
Seller has requested that the First Right to Purchase be assignable to Holliman.
Buyer is willing to grant Seller such First Right to Purchase on the terms and
conditions stated in this Article 10. Buyer is also willing to allow the First
Right to Purchase to be assignable to Holliman, but only if Buyer is given prior
written notice of such assignment and only so long as Holliman or an entity
controlled by Holliman is the beneficial owner of all of the Holliman Land. The
First Right to Purchase shall not be further assignable by Holliman (except to
an entity owned or controlled by Holliman) and shall not be transferable upon
the death of Holliman. The First Right to Purchase shall expire (a) upon any
attempted assignment to a person or entity that is not owned or controlled by
Holliman, (b) upon the First Right to Purchase Expiration Date, as hereinafter
defined, or (c) upon the earlier death of Holliman. If the First Right to
Purchase is assigned to Holliman and Holliman transfers the Holliman Land to a
trust or other entity owned or controlled by Holliman, Buyer may, as a condition
of giving the Offer Notice, as defined below, require Holliman to provide
evidence satisfactory to Buyer that Holliman owns or controls the transferee of
the Holliman Land. As used herein, the term “control” shall mean (i) the
ownership of a majority of the voting or economic and beneficial interests in an
entity, or (ii) the possession of the power, without the joinder or consent of
any other person, to direct or cause the direction of the management policies of
an entity, whether through ownership of voting securities, by contract, or
otherwise. For purposes of this Article 10, the term “Holliman” shall be deemed
to include any entity owned or controlled by Claudia Holliman. Seller or
Holliman, as holder of the First Right to Purchase, will herein sometimes be
called the “Holder.”

 

12



--------------------------------------------------------------------------------



 



10.2 Grant of First Right To Purchase. If Buyer determines to sell a First Offer
Parcel (excluding a sale pursuant to the exercise of a Put Option as provided in
Article 9 above, for which the Holder waives the First Right to Purchase), Buyer
shall first give the Holder written notice (the “Offer Notice”) setting forth
the legal description of the First Offer Parcel, including a survey of the First
Offer Parcel, and stating a sales price pursuant to which Buyer would be willing
to sell the First Offer Parcel (the “Offer Terms”) The Offer Terms shall be
deemed to include the same sharing of closing costs and prorations as are set
forth herein for the sale of the Property from Seller to Buyer. The Holder shall
have ten (10) business days within which to give Buyer written notice (the
“Offer Acceptance”) accepting the Offer Notice and agreeing to purchase the
First Offer Parcel on the Offer Terms. If the Holder gives an Offer Acceptance
the parties shall diligently and in good faith negotiate and execute a
definitive purchase and sale agreement and close the sale of the First Offer
Parcel within thirty (30) days of the date Buyer receives the Offer Acceptance.
If the parties are unable to consummate timely the sale of the First Offer
Parcel or if the Holder fails or refuses to give Buyer the Offer Acceptance
timely, then Holliman’s First Right to Purchase shall lapse, and Buyer shall
thereafter be free to sell the First Offer Parcel or any portion thereof to a
third party.
10.3 Expiration; No Recording. The First Right to Purchase shall expire on the
tenth (10th) anniversary of the date of recording of the Deed (the “First Right
to Purchase Expiration Date”) unless the Holder has previously exercised the
First Right to Purchase and the acquisition is pending, without default by the
Holder, on the First Right to Purchase Expiration Date. Neither this Agreement
nor a memorandum of the terms of this Article shall be recorded in the real
property records of the County Clerk of Oklahoma County. Notwithstanding the
foregoing, upon request by Buyer, the Holder shall execute a written release in
recordable form releasing its rights in the Property if the First Right to
Purchase has expired or failed to close timely through no fault of Buyer.
Article 11 — Default and Remedies
In the event a default occurs in the performance of any party’s obligations
hereunder, the non-defaulting party(ies) shall, as a condition of exercising
its(their) remedies hereunder, provide written notice of such default to the
defaulting party. The defaulting party shall thereafter have five (5) business
days, commencing the day notice is deemed received, in which to remedy such
default. If Seller defaults hereunder with respect to its obligation to sell the
Property and fails to timely cure such default, or if Seller wrongfully refuses
to close the sale of the Property under the terms of this Agreement, Buyer shall
be entitled to the remedies under Oklahoma law at the time of the breach,
including, without limitation, specific performance and injunctive relief
(prohibitive and mandatory) and the right to recover as an element of its
damages all costs and expenses, including, without limitation, those incurred in
connection with the negotiation and drafting of this Agreement and the
preparation for the Closing, as well as its court costs and the reasonable fees
and expenses of its attorneys and expert witnesses, including such fees, costs,
and expenses incurred in connection with appellate

 

13



--------------------------------------------------------------------------------



 



proceedings. If Buyer defaults hereunder and fails to timely cure such default
or if Buyer wrongfully refuses to close the purchase of the Property under the
terms of this Agreement, Seller shall be entitled, as its sole remedy, to the
Earnest Money Deposit, which Seller shall be entitled to retain in full
satisfaction of any liability of Buyer hereunder. In the event of a dispute
between Buyer and Seller relating to the Earnest Money Deposit, the prevailing
party shall have the right to recover all of its expenses and costs incurred by
reason of the dispute including, but not limited to, attorney’s fees, court
costs, and costs of suit preparation. Neither party shall be entitled to
consequential or punitive damages in connection with a breach hereof. If
Landmark or Barton default under their obligations contained in Article 9, or if
Buyer has to take action to collect a Mandatory Refund Amount from Golsen under
Section 4.1.4, Buyer shall be entitled to the remedies under Oklahoma law at the
time of the breach, including, without limitation, specific performance and
injunctive relief (prohibitive and mandatory) and the right to recover as an
element of its damages all costs and expenses, including, without limitation,
its court costs and the reasonable fees and expenses of its attorneys and expert
witnesses, including such fees, costs, and expenses incurred in connection with
appellate proceedings.
Article 12 — Notices
12.1 Notices. Any notice, request, demand, instruction or other communication
given to either party hereunder, except those required to be delivered at
Closing, shall be in writing, and shall be deemed to be delivered (a) on receipt
if by hand delivery or facsimile transmission and (b) whether actually received
or not, upon deposit of both the original and the copy, as provided below, in a
regularly maintained official depository of the United States mail located in
the continental United States, and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

         
 
  If to Seller:   DPMG Inc.
 
      2817 Crain Highway
 
      P.O. Box 1880
 
      Upper Marlboro, Maryland 20774
 
      Attn: Mr. William W. Vaughan, III
 
      Fax: (301) 374-3301
 
       
 
  If to Buyer:   Prime Financial L.L.C.
 
      16 South Pennsylvania Avenue
 
      Oklahoma City, Oklahoma 73107
 
      Attn: Mr. David M. Shear
 
      Fax: (405) 236-1209
 
       
 
  With a copy to:   Spradling, Kennedy & McPhail, L.L.P.
 
      1601 NW Expressway, Suite 1750
 
      Oklahoma City, Oklahoma 73118
 
      Attn: Mr. T. Scott Spradling
 
      Fax: (405) 418-2705

 

14



--------------------------------------------------------------------------------



 



         
 
  If to Landmark:   Landmark Land Company, Inc.
 
      2817 Crain Highway
 
      P.O. Box 1880
 
      Upper Marlboro, Maryland 20774
 
      Attn: Mr. William W. Vaughan, III
 
      Fax: (301) 374-3301
 
       
 
  If to Barton:   Mr. Gerald G. Barton
 
      2817 Crain Highway
 
      P.O. Box 1880
 
      Upper Marlboro, Maryland 20774
 
      Fax: (301) 374-3301
 
       
 
  With a copy to:   Mr. William W. Vaughan, III
 
      2817 Crain Highway
 
      P.O. Box 1880
 
      Upper Marlboro, Maryland 20774
 
      Fax: (301) 374-3301
 
       
 
  If to Golsen:   Mr. Jack Golsen
 
      16 South Pennsylvania Avenue
 
      Oklahoma City, Oklahoma 73107
 
      Fax: (405) 236-1209

12.2 Changes. Any party may change its notice address and change or add to its
“copy to” addressee under this Article 12, by giving notice of the change to the
other parties in the manner provided herein for giving notice. For the purpose
of changing the addresses or addressees only, unless and until such written
notice is received, the last address and addressee stated herein shall be deemed
to continue in effect for all purposes.
Article 13 — Miscellaneous
13.1 Entire Agreement. This Agreement and the exhibits attached hereto contain
the entire agreement between the parties, and no promise, representation,
warranty or covenant not included in this Agreement or any such referenced
agreements has been or is relied upon by either party.
13.2 Amendment. No modification or amendment of the terms of this Agreement
relating to the purchase and sale of the Property shall be of any force or
effect unless made in writing and executed by both Buyer and Seller. No
modification or amendment of the terms of this Agreement relating to the
restrictions on use of the Purchase Price or to the Mandatory Refund Amount
obligations shall be of any force or effect unless made in writing and executed
by Buyer, Seller, and Golsen. No modification or amendment of the terms of this
Agreement relating to the Put Options and Golsen’s subordination of his right to
be paid the Golsen Loan shall be of any force or effect unless made in writing
and executed by Buyer, Landmark, Barton and Golsen. No modification or amendment
of the terms of this Agreement relating to the First Right to Purchase
provisions shall be of any force or effect unless made in writing and executed
by Buyer and Seller, or if Seller has previously assigned the First Right to
Purchase to Holliman, then Holliman shall be a necessary party to any amendment
to the provisions of this Agreement relating thereto.

 

15



--------------------------------------------------------------------------------



 



13.3 Construction. If any litigation arises hereunder, it is specifically
stipulated that this Agreement shall be interpreted and constructed according to
the laws of the State of Oklahoma.
13.4 Venue. Venue for any legal action arising out of this Agreement shall be
Oklahoma City, Oklahoma. Further, the prevailing party in any litigation between
the parties is entitled to recover, as a part of its judgment, reasonable
attorney’s fees and costs of suit.
13.5 Effective Date. All references in this Agreement to the “Effective Date” or
similar references shall be deemed to refer to the date when all parties have
executed this Agreement.
13.6 Gender. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words of singular number shall be
held to include the plural and vice versa, unless the context requires
otherwise.
13.7 Severability. If any one or more of the provisions of this Agreement, or
the applicability of any such provision to a specific situation, shall be held
to be invalid or unenforceable, such provisions shall be modified to the minimum
extent necessary to make it or its application valid and enforceable, and the
validity and enforceability of all other provisions of this Agreement and all
other applications of any such provisions shall not be affected thereby.
13.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts together shall
constitute one and the same instrument.
13.9 Survival. All warranties, representations and agreements contained herein
or arising out of the sale of the Property by Seller to Buyer shall survive the
Closing hereof, including, without limitation, (i) Seller’s restriction on use
of the sales proceeds, (ii) Golsen’s obligation pay the Mandatory Refund Amount
(if applicable), (iii) Buyer’s Put Options, (iv) Golsen’s subordination of the
Golsen Loan to the Superior Indebtedness, and (v) Holliman’s First Right to
Purchase.
13.10 Further Acts. In addition to the acts recited in this Agreement to be
performed by Seller, Buyer, Landmark, Barton, Golsen and Holliman, respectively,
the parties each agree to perform or cause to be performed at the Closing any
and all such further acts as may be reasonably necessary to consummate the
transactions contemplated hereby.
13.11 Exhibits. All exhibits described in this Agreement are by this reference
fully incorporated herein and made a part hereof by reference for all purposes.
13.12 Binding Effect; Assignment. This Agreement and the terms and provisions
hereof shall inure to the benefit of and be binding upon the parties hereto and
their respective heirs, executors, personal representatives, successors, and
assigns, whenever the context so requires or admits. Either Buyer or Seller may
assign its rights under this Agreement without the prior written consent of the
other party, so long as the assignee assumes the obligations of the assignor,
and the assignor is not released from responsibility for its obligations except
by performance by its assignee. Landmark, Barton, Golsen, and Holliman may not
assign their rights or obligations under this Agreement without the written
consent of Buyer which may be withheld in Buyer’s discretion.

 

16



--------------------------------------------------------------------------------



 



13.13 Confidentiality. Buyer and Seller acknowledge that the terms and
conditions of this Agreement and the details of the ensuing negotiations will
remain confidential between the parties to this Agreement and no proposals,
drafts, or copies of the Agreement, or summaries of any kind will be
distributed, copied, or otherwise transmitted orally or in writing, to any third
party entity or person other than professional consultants or advisers involved
in this transaction.
13.14 Exclusivity. So long as this Agreement is in effect, Seller shall take no
action to market the Property or any part of it to any potential owner or user,
and shall not accept any “back-up” contracts or conditional offers of any kind.
13.15 Foreign Person Notification. At the Closing, Seller shall deliver to Buyer
and to the Title Company an affidavit(s) from Seller and any other parties
required pursuant to Section 1445 of the Internal Revenue Code and/or
regulations relating thereto stating, under the penalty of perjury (i) that
Seller is not a foreign person, (ii) the U.S. Taxpayer identification number of
Seller, and (iii) such other information as may be required by regulations
enacted by the Department of Treasury, in connection with Section 1445 of the
Internal Revenue Code. An executed counterpart of such affidavit will be
furnished to the Buyer at Closing. If Seller is a Foreign Person, as defined by
applicable law, or if Seller fails to deliver the above described affidavit,
then Buyer or the Title Company shall withhold from the sales proceeds an amount
sufficient to comply with applicable tax law and deliver the same to the
Internal Revenue Service, together with appropriate tax forms.
IN WITNESS WHEREOF, the parties have executed this Agreement on the separate
signature pages attached as a part hereof.
[Remainder of this page intentionally left blank]

 

17



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                “Seller”: DPMG INC., a Delaware corporation
      By:   /s/ Joe Olree         Name:           Title:   Vice President      
    Date of Execution: May 26, 2011 

[Remainder of this page intentionally left blank]

 

18



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                “Buyer”: PRIME FINANCIAL L.L.C., an Oklahoma limited liability
company
      By:   /s/ David R. Goss         Name:   David R. Goss        Title:  
Manager           Date of Execution: 3/26/11, 2011 

[Remainder of this page intentionally left blank]

 

19



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                “Landmark”: LANDMARK LAND COMPANY, INC., a Delaware corporation
      By:   /s/ W. W. Vaughn         Name:           Title:   President        
  Date of Execution: 5/26/11, 2011 

[Remainder of this page intentionally left blank]

 

20



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                      “Barton”: /s/ Gerald G. Barton       Gerald G. Barton, an
individual                Date of Execution: 5/26/11, 2011 

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------



 



[Signature page to Real Estate Purchase and Sale Agreement]

                      “Golsen”: /s/ Jack E. Golsen       Jack E. Golsen, an
individual          Date of Execution: May 26, 2011 

[Remainder of this page intentionally left blank]

 

22



--------------------------------------------------------------------------------



 



Schedule of Exhibits:
Exhibit A Legal Description of the Land

Exhibit B Form of General Warranty Deed

Exhibit C Legal Description of the Holliman Land

 

23



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Land
Lots ONE (1), TWO (2), and THREE (3), in Block FOURTEEN (14), of WILDEWOOD HILLS
ADDITION, SECTION 3, to Oklahoma City, Oklahoma County, Oklahoma, according to
the recorded plat thereof;
AND
A tract of land lying in the North Half of Section TEN (10), Township TWELVE
(12) North, Range THREE (3) West of the Indian Meridian, City of Oklahoma City,
Oklahoma County, Oklahoma, and being more particularly described as follows:
BEGINNING at the Southeast corner of Lot ELEVEN (11), Block TWO (2), WILDEWOOD
PROFESSIONAL PLAZA, an Addition to the City of Oklahoma City, as recorded in
Book 39, of Plats, Page 68, Oklahoma County, Oklahoma; Thence South 88°52’52”
East, along the Northerly right-of-way line of the access road for Interstate
Highway 44, a distance of 196.33 feet; Thence North 80°01’10” East, along said
Northerly right-of-way line, a distance of 392.46 feet; Thence North 60°21’08”
East, along said Northerly right-of-way line, a distance of 239.65 feet; Thence
North 74°06’23” East, along said Northerly right-of-way line, a distance of
90.34 feet; Thence North 00°05’45” East a distance of 585.04 feet; Thence North
89°57’52” East a distance of 659.60 feet; Thence North 00°07’18” East a distance
of 619.92 feet; Thence North 89°55’17” West a distance of 10.00 feet; Thence
North 00°07’37” West a distance of 67.90 feet to the Southeast corner of Lot ONE
(1), Block NINETEEN (19), WILDEWOOD HILLS ADDITION, SECTION 4, to Oklahoma City,
as recorded in Book 37, of Plats, Page 83; Thence North 89°55’17” West, along
the Southerly line of Lots ONE (1), TWO (2), THREE (3), FOUR (4), FIVE (5), SIX
(6), SEVEN (7), EIGHT (8) and NINE (9) of said Block NINETEEN (19), a distance
of 707.23 feet; Thence North 42°40’17” West, along the Southwest line of Lot
NINE (9), of said Block NINETEEN (19), a distance of 135.60 feet to the most
Westerly corner of said Lot NINE (9), Block NINETEEN (19), said point also being
the Easterly right-of-way line for Wildewood Drive as established by the plats
of WILDEWOOD HILLS ADDITION, SECTION 4, SECTION 2 AND SECTION 3; Thence South
47°19’43” West, along said Easterly right-of-way line, a distance of 31.70 feet
to the beginning of a tangent curve; Thence Southwesterly, along said Easterly
right-of-way line, on a curve to the left having a radius of 609.93 feet (said
curve subtended by a chord which bears South 39°42’13” West a distance of 161.86
feet) an arc distance of 162.34 feet to a point of tangency; Thence South
32°04’43” West, along said Easterly right-of-way line, a distance of 384.72
feet; Thence South 20°37’11” West, along said Easterly right-of-way line, a
distance of 49.67 feet to a point of intersection with a non-tangent curve;
Thence Southerly, along said Easterly right-of-way line, on a curve to the left
having a radius of 403.48 feet (said curve subtended by a chord which bears
South 13°54’43” West, a distance of 75.01 feet) an arc distance of 75.12 feet to
a point of tangency; Thence South 08°34’43” West, along said Easterly
right-of-way line, a distance of 8.34 feet; Thence North 81°25’17” West a
distance of 50.00 feet to the Southeast corner of Lot ONE (1), Block FOURTEEN
(14), WILDEWOOD HILLS ADDITION, SECTION 3, as recorded in Book 36 of Plats,
Exhibit A
Page 1 of 2 pages

 

 



--------------------------------------------------------------------------------



 



Page 96; thence South 88°48’03” West, along the South line of Lots ONE (1)
through SEVEN (7), inclusive, Block FOURTEEN (14), of said Addition, a distance
of 553.06 feet; Thence North 85°58’19” West, along the South line of Lots EIGHT
(8), NINE (9), and TEN (10) of said Block FOURTEEN (14), a distance of 222.97
feet to the Southwest corner of Lot TEN (10) of said Block FOURTEEN (14), said
point also being on the East line of Lot TWELVE (12) of said Block FOURTEEN
(14); Thence South 00°01’57” East, along the East line of Lots TWELVE (12) and
THIRTEEN (13) of said Block FOURTEEN (14), a distance of 145.00 feet to the
Southeast corner of Lot THIRTEEN (13) of said Block FOURTEEN (14); Thence South
01°11’57” East a distance of 50.00 feet to a point on the South right-of-way
line for Northeast 58th Street; Thence South 88°48’03” West, along said South
right-of-way line, a distance of 116.36 feet to the beginning of a tangent
curve; Thence Westerly, along said South right-of-way line, on a curve to the
right having a radius of 73.99 feet (said curve subtended by a chord which bears
North 81°55’34” West a distance of 23.85 feet) an arc distance of 23.95 feet to
a point of intersection with a non-tangent line, said point being the Northeast
corner of Lot TEN (10), Block THIRTEEN (13), WILDEWOOD HILLS ADDITION, SECTION
3; Thence South 31°55’09” West, along the Southeasterly line of said Lot TEN
(10), a distance of 154.81 feet; Thence South 89°28’25” West, along the South
line of said Lot TEN (10), a distance of 94.48 feet to the Southwest corner of
said Lot TEN (10), said point being on the East line of Block SIX (6), WILDEWOOD
HILLS ADDITION, BLOCKS 1-8 as recorded in Book 33 of Plats, Page 28; thence
South 00°01’57” East, along the East line of Block SIX (6) and Block FIVE (5) of
said Addition, a distance of 384.30 feet; Thence South 59°54’59” East, along the
Northeasterly line of said Block FIVE (5), a distance of 201.14 feet to the
Northeast corner of Lot FIVE (5), Block FIVE (5), WILDEWOOD HILLS ADDITION,
BLOCKS 1-8, said point also being the Northwest corner of Lot THREE (3), Block
TWO (2), WILDEWOOD PROFESSIONAL PLAZA; Thence South 79°48’04” East, along the
North line of said Lot THREE (3), a distance of 76.95 feet to a point of
intersection with a non-tangent curve, said point being the Northeast corner of
said Lot THREE (3); Thence Northerly, Northeasterly and Easterly, on a curve to
the right having a radius of 75.00 feet (said curve being subtended by a chord
which bears North 49°30’00” East a distance of 95.01 feet) an arc distance of
102.89 feet to a point of tangency; Thence North 88°48’03” East a distance of
95.00 feet to the beginning of a tangent curve; Thence Easterly on a curve to
the right having a radius of 435.20 feet (said curve subtended by a chord which
bears South 87°00’59” East a distance of 63.49 feet) an arc distance of 63.54
feet to a point of tangency; Thence South 82°50’00” East, a distance of 98.64
feet to the beginning of a tangent curve; Thence Easterly, Southeasterly, and
Southerly on a curve to the right having a radius of 75.00 feet ( said curve
subtended by a chord which bears South 50°49’59” East a distance of 79.49 feet)
an arc distance of 83.78 feet to a point of intersection with a non-tangent
line, said point being the Northwest corner of Lot TEN (10), Block TWO (2), of
said WILDEWOOD HILLS PROFESSIONAL PLAZA (the preceding five courses being along
the Southerly line of Lots FOUR (4) thru NINE (9), inclusive, Block TWO (2), of
said Addition; Thence North 71°10’01’ East along the North line of said Lot TEN
(10), Block TWO (2), a distance of 140.11 feet to the Northeast corner of said
Lot TEN (10); Thence South 01°11’57” East, along the East line of Lots TEN
(10) and ELEVEN (11), of said Block TWO (2), a distance of 211.49 feet to the
POINT OF BEGINNING; The aforedescribed tract includes all of Lots FOUR
(4) through NINE (9), inclusive, in Block TWO (2) of WILDEWOOD PROFESSIONAL
PLAZA, now vacated, and all of Lots ONE (1) through ELEVEN (11), inclusive, in
Block FIFTEEN (15), and Lots FOURTEEN (14) through TWENTY-THREE (23), inclusive,
in Block FOURTEEN (14), of WILDEWOOD HILLS ADDITION, SECTION 3, now vacated.
Exhibit A
Page 2 of 2 pages

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of General Warranty Deed
After Recording Return To:
GENERAL WARRANTY DEED
KNOW ALL MEN BY THESE PRESENTS:
THAT DPMG INC., a Delaware corporation (“Grantor”), whose mailing address is
2817 Crain Highway, P.O. Box 1880, Upper Marlboro, Maryland 20774, Attention:
Mr. William W. Vaughan, III, , in consideration of the sum of Ten and No/100
Dollars (U.S. $10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby grant, bargain, sell
and convey unto PRIME FINANCIAL L.L.C., an Oklahoma limited liability company
(“Grantee”), whose mailing address is 16 South Pennsylvania Avenue, Oklahoma
City, Oklahoma 73107, Attention: Mr. David M. Shear. the real property and
premises situated in Oklahoma County, State of Oklahoma, more particularly
described on Exhibit A attached as a part hereof (collectively, the “Land”),
LESS AND EXCEPT all interests in and to all oil, gas, casinghead gas, and other
gaseous or liquid hydrocarbons or substances produced therewith, coal, metallic
ores, and other minerals and all rights pertaining thereto, including surface
user rights, but together with (A) all easements, rights of way, privileges,
appurtenances and other rights, if any, pertaining to the Land, (B) all right,
title and interest of Grantor, if any, in and to any land lying in the bed of
any street, road or avenue opened or proposed, public or private, in front of or
adjoining the Land, and (C) all right, title and interest of Grantor in and to
any award made or to be made in lieu thereof and in and to any unpaid award for
damage to the Land by reason of change of grade of any street (collectively, the
“Appurtenances”); and all buildings, structures, parking areas, landscaping and
other improvements located on the Land (collectively, the “Improvements”). All
of the foregoing property being conveyed hereby is hereinafter collectively
called the “Real Property.”
Grantor warrants title to the Real Property to be free, clear, and discharged of
and from all former grants, charges, taxes, judgments, mortgages and other liens
and encumbrances of whatsoever nature, except for the matters described on
Exhibit B attached as a part hereof (the “Permitted Title Exceptions”).
Exhibit B
Page 1 of 4 pages

 

 



--------------------------------------------------------------------------------



 



TO HAVE AND TO HOLD the Real Property unto the Grantee, its successors and
assigns, forever.
IN WITNESS WHEREOF, Grantor has executed this instrument as of the  _____  day
of  _____, 2011.

                       “Grantor”: DPMG INC., a Delaware corporation
      By:           Name:           Title:   _________ President     

             
STATE OF
 
 
    )  
 
 
 
     ) SS.
COUNTY OF
 
 
    )  

This instrument was acknowledged before me on  _____, 2011, by  _____, as
 _____  President of DPMG INC., a Delaware corporation.

         
 
 
 
Notary Public    

My Commission Expires:                     
My Commission Number:                     
[Seal]
Exhibit B
Page 2 of 4 pages

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Land
[Intentionally omitted]
Exhibit B
Page 3 of 4 pages

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Permitted Title Exceptions
[Intentionally omitted]
Exhibit B
Page 4 of 4 pages

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Legal Description of the Holliman Land
Part of the Northeast Quarter (NE/4) of Section Ten (10), Township Twelve
(12) North, Range Three (3) West of the I.M., Oklahoma County, Oklahoma, and
more particularly described as follows:
Commencing at the NW corner of said NE/4; thence South 00°12’30” West along the
West line of said NE/4 a distance of 1646.40 feet to the point or place of
beginning; thence South 00°12’30” West along the West line of said NE/4 a
distance of 578.00 feet to a point on the North right of way line of Northeast
Highway as shown in Book 575, Page 533, in the office of the District Court
Clerk, and recorded in Book 2077, Page 195, in the office of the County Clerk of
Oklahoma County, Oklahoma; thence North 74°23’50” East along said Northerly
right of way line a distance of 309.03 feet; thence North 70°19’28” East along
said Northerly right of way line a distance of 300.04 feet; thence North
67°27’37” East along said Northerly right of way line a distance of 87.31 feet
to a point 660.00 feet East of the West line of said NE/4; thence North
00°12’30” East and parallel to and 660.00 feet East of the West line of said
NE/4 a distance of 359.52 feet to a point 1646.40 feet South of the North line
of said NE/4; thence North 89°55’28” West and parallel to and 1646.40 feet South
of the North line of said NE/4 a distance of 660.00 feet to the point or place
of beginning.
Exhibit C
Page 1 of 1 page

 

 